Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande, US Pub No. 20180014064 (with support in US provisional application 62/149,457, filed April 17, 2015), in view of Kim et al., US Pub No. 20130271653.

As to claim 1 Deshpande discloses a receiver apparatus comprising: circuitry configured to:
receive a digital broadcast signal ([0030]);
acquire control information for controlling transmission of history information related with a viewing history of content that is transmitted by the digital broadcast signal, the control information including an uniform resource locator (URL) of a history information server ([0074] – the URL of the reporting server is acquired); and
generate the history information to be transmitted in a consumption data message (CDM) in response to the control information, the generated history information including a plurality of audio visual (AV) elements, each AV element describing information corresponding to a different service ([0037], [0045]-[0047]; Fig. 5: 520-522), and each AV element including:
a broadcast stream identifier that uniquely identifies a corresponding broadcast stream (Fig. 5 – the combination of channel number, start time and end time uniquely identifies the broadcast stream), and
one or more component elements (Fig. 6; Fig. 14), each one of the one or more component elements including a component identifier (Fig. 14: 1320) identifying a corresponding component ([0228]-[0237]) and a corresponding component path type identifier (Fig. 14: 1340) indicating an acquisition path type of the corresponding component ([0241]-[0243]).
Deshpande fails to disclose the control information provided as a watermark.
However, in an analogous art, Kim discloses providing the URL of a server as a watermark embedded in video content ([0756]-[0759]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Deshpande with the teachings of Kim, the rationale being to ensure that the content usage is properly reported, regardless of whether content is copied or redistributed (see Kim [0743]).

As to claim 2 Deshpande discloses that the circuitry is further configured to:
upload the history information to the history information server via a broadband communication based on the URL, and the history information further includes;
information about a start time and an end time of reproduction of the content ([0059]-[0060]), and
application information which includes an application start time and an application end time of execution of at least one application (Fig. 6; [0089]).

As to claim 3 Deshpande discloses that the circuitry is further configured to:
upload the history information to the history information server based on the URL ([0074]), 
the history information further includes information about a start time and an end time of reproduction of the content, and each component element includes a component start time and a component end time of reproduction of the corresponding component ([0095]-[0097]).

As to claim 4 Desphande discloses that each component element further includes component path information which indicates an acquisition path of the corresponding component (Fig. 14 and its description).
As to claim 5 Deshpande discloses that the acquisition path type is selected from a group that includes at least via the digital broadcast signal or via a broadband communication ([0242]).

As to claim 6 Deshpande discloses that the circuitry is further configured to: upload the history information to the history information server via a broadband communication based on the URL ([0074]), and  the history information includes: information about a start time and an end time of reproduction of the content ([0059]-[0060]), and scope information indicating items recorded in the history information ([0043] – cardinality, or scope of items recorded, is signaled).

As to claim 7 Deshpande discloses that the circuitry is further configured to receive signaling information that is a Usage Report Table (URT) which controls recording or transmission of the history information ([0099] – the device creates and populates (thus receives) the usage report table).

As to claim 9 Deshpande discloses that the CDM indicates a protocol version of the CDM (Fig. 5: 510; [0044]).

As to claims 10, 14, and 18 see rejection of claim 1.  The independent claims are rejected under the same grounds described in the rejection of claim 1.

As to claim 11-13 see rejection of claims 2-4, respectively.
As to claims 15-17 see rejection of claims 2-4, respectively.
As to claims 19-20 see rejection of claims 2-3, respectively.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deshpande and Kim in view of An et al., US Pub No. 20170111692.

As to claim 8 the system of Deshpande and Kim fails to disclose that the signaling information is transmitted according to a Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol or MPEG Media Transport (MMT) protocol.
However, in an analogous art, An discloses transmitting a usage report table according to a MPEG Media Transport (MMT) protocol ([0590]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Deshpande and Kim with the teachings of An, the rationale being to improve transmission of the data by using a more reliable transport mechanism.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/           Primary Examiner, Art Unit 2423